DETAILED ACTION
1.            Receipt is acknowledged of Applicant’s amendments and remarks filed 8/12/2022.
INFORMATION DISCLOSURE STATEMENT
2.            No new Information Disclosure Statements (IDS) has been submitted for review.

WITHDRAWN REJECTIONS
3.            Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 91-101 and 103-109 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 91 and 103 recite high polarity compounds and medium polarity compounds and the terms high and medium render the claim indefinite because they are subjective terms and thus  it is not clear what compounds would meet “high” and what compounds would meet “medium” for the claim as these are subjective terms. 

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 111 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 111 does not comply with the written description requirement and introduce new matter into the patent application.  
Claim 111 has been amended to recite the high polarity solvent system having a dielectric constant of greater than about 50 and the specification does not teach greater than about 50. The specification discloses as used herein, a “highly polar” or “high polarity” compound refers to the compound(s) extracted using a solvent system that has a dielectric constant greater than about 25 and the relative polarity of greater than about 0.6. The specification does not disclose “greater than about 50”. The claim is regarded as new matter. 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 91, 100 and 101 are  rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gow et al. (US 2008/0193573). 
Gow et al. disclose compositions that contain curcuma species extract containing curcumin, tetra curcumin and desmethoxycurcumin. Example 9 and paragraph 0260-0261 disclose orally administering for treatment of cancers. These fractions contain curcuma, desmethoxycurcumin, tumerin fractions, and polysaccharide fractions and essential oil fraction  (para 0260). The active step of the instant method involves administering the fractions. The recitation of T-cell infiltration would necessarily happen after administration of an identical composition in an identical manner. Excipients are included such as lactose (e.g., diluent/binder). The curcuma species essential oil has alpha turmerone and ar-turmerone (para 0152). Gow et al. disclose extractions of Curcuma Longa (Ex 10 para 0262-0263). The essential oil fractions of Gow contain the non polar extracts as Gow discloses  performing the extraction methods described below, it was found that greater than 60% yield by mass weight of the curcuma species essential oil having greater than 70% purity of the three tumerones (ar-tumerone, .alpha.-tumerone, and tumerone) (para 0152 and Table 2 and 10).


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 91 and 95-96 are rejected under 35 U.S.C. 103 as being unpatentable over Gow et al. (US 2008/0193573).
Gow et al. has been discussed supra. With regards to the ratio as recited in claims 95 and 96, Gow et al. disclose that the ratio of the fraction of the high polarity compounds, medium polarity compounds and non-polar compounds can be from 1:1:1 by weight and 3:6:1 by weight  (para 0158). Absent any evidence of criticality, it would have been prima facie obvious to one of ordinary skill in the art to optimize the ratios as in Gow. One of ordinary skill in the art would be motivated to optimize the amount of the high polarity, medium polarity and non-polar compounds in any of the  desired ratio for the desired treatment such as caner as disclosed by Gow. 

8.	Clams 91 and 111 are rejected under 35 U.S.C. 103 as being unpatentable over Gow et al. (US 2008/0193573) as applied to claims  91 and 95-96 above, and further in view of Thvar “Characterization of the Purity of Curcumin Extraction: Comparative study of UV Spectrophotometry and High Performance Liquid Chromatography from a Field Application Perspective” as evidenced  by Dielectric Constant and Miller’s Home. 
	Gow et al. disclose extracting from the curcuma species essential oil, using solvents that include hexane and ethyl acetate (para 0170). Gow et al. disclose that this process method comprises a single extraction step for purifying (concentrating) the essential oil (FIG. 1a) or, if desired, purifying the essential oil while simultaneously purifying the curcuminoids and altering the ratios of the individual curcuminoid compounds within the curcuminoid chemical group (para 0171) and that the resulting extracted curcuma species purified essential oil fraction can be retrieved and used independently or can be combined to form one or more extracted curcuma species extractions (para 0173). Water and ethanol are used (para 0017 and 0020). Table 1 disclose Curcuma Longa fractions based on HPLC and table 2 disclose compounds identified in curcuma essential oil. Gow et al. disclose in performing the extraction methods described below, it was found that greater than 60% yield by mass weight of the curcuma species essential oil having greater than 70% purity of the three tumerones (ar-tumerone, .alpha.-tumerone, and tumerone) (paras 0152, 261-262 and Tables 2 and 10).
The instant specification disclose “In some aspects, the high polarity compounds are extracted from the C. longa using a solvent having a dielectric constant greater than about 25. The solvent having a dielectric constant greater than about 25 may be selected from the group consisting of formamide, dimethylformamide (DMF), dimethylacetamide (DMAC), methanol, ethanol, water, acetonitrile, and combinations thereof. In certain aspects, the solvent having a dielectric constant greater than about 25 is water. In some aspects, the medium polarity compounds are extracted from the C. longa using a solvent having a dielectric constant between about 5 and 25 or relative polarity value between about 0.25 and 0.6. The solvent having a dielectric constant between about 5 and 25 or relative polarity value between about 0.25 and 0.6 may be selected from the group consisting of ethyl acetate, acetone, l,2-dichloroethane, THF, isopropyl alcohol, pyridine, ethyl benzoate, l,2-dimethoxyethane, chlorobenzene, and combinations thereof. In certain aspects, the solvent having a dielectric constant between about 5 and 25 or relative polarity value between about 0.25 and 0.6 is ethyl acetate. In some aspects, the non-polar or low polarity compounds are extracted from the C. longa using a solvent having a dielectric constant less than about 5 or relative polarity value of less than about 0.2. The solvent having a dielectric constant less than about 5 may be selected from the group consisting of carbon disulfide, carbon tetrachloride, supercritical CCT, cyclohexane, diethyl ether, trichloroethylene, O-xylene, and combinations thereof. In certain aspects the solvent having a dielectric constant less than about 5 or relative polarity value of less than about 0.2 is C02”  (para 0054).
Claim 91 recites medium polarity compounds consisting of polyphenols, curcumin, demethoxycurcumin and bisdemethoxycurcumin of which these compounds are disclosed by Gow. 
Claim 91 recites the high polarity compounds isolated from Curcuma longa are selected from proteins, polysaccharides and peptides of which these are compounds taught in Gow. The non polar compound are terpenoids, ar-tumerone, α-tumerone and β-tumerone of which are the same compounds taught for use in the fractions in Gow. 
Gow et al. has been discussed supra and does not disclose the limitations of claim 111. 
	Thvar “Characterization of the Purity of Curcumin Extraction: Comparative study of UV Spectrophotometry and High Performance Liquid Chromatography from a Field Application Perspective” (hereinafter Thvar) discloses the solvents can be high polar, mid polar, or non polar. High polar solvents include water, methanol, and ethanol. Mid polar solvents include ethyl acetate, acetone, and chloroform. Non polar solvents include hexane and petroleum ether (see 6.2 Chromatography on page 8). Thvar discloses specifically UV spectrophotometry and High Performance Liquid Chromatography (HPLC) have been compared for the characterization of sample purity. HPLC was selected to be the technique of choice for the characterization of curcumin owing to its low cost, ease of operation and lack of elaborate sample preparation procedures (see section 6 summary and conclusion). As evidenced by Dielectric Constant reference, the dielectric constant of some solvents such as water, is 80.1. Mid polar solvents such as ethyl acetate or acetone have dielectric constants of 6.02 and 20.7 and the nonpolar solvent such as hexane have dielectric constants such as 1.88. As further evidenced by Miller’s Home in Table 1, the relative polarities of those such as water, ethyl acetate or acetone and hexane  meet the relative polarities as recited in claim 111. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use solvents such as those described Thvar which meets the dielectric and polarities of claim 111, for the extraction of the compounds isolated from the Curcuma longa of Gow. Gow disclose HPLC fractions (table 1) and the use of high, medium and nonpolar solvents used to separate the components of the compounds are useful for arriving at pure samples as was taught by Thvar. These solvents are used to obtain the compounds as recited in clam 91. One of ordinary skill in the art knows that solvents of a given polarity are used to dissolve or solvate compounds of similar polarity and Gow arrives at compositions that contain the same compounds as disclosed by claim 91 (e.g., polyphenols, curcumin demethoxycurcumin and bisdemethoxycurcumin).

RESPONSE TO ARGUMENTS
9.	Applicants’ arguments have been fully considered and are not persuasive. Applicants argue that the specification defines medium, and high polarity compounds as the solvent system having dielectric constant and relative polarity value. 
	This is not found persuasive because claim 1 is not limited to the definition and high and low are relative terms. One person can consider something high where it could be considered medium to another person. “High” and “medium” are subjective terms.  Applicants need to amend the claim to include the new claim 111 with the dielectric constant of greater than about 25 as recited in the specification to overcome and ambiguity as to what is considered high and medium. 
	Applicants argue that the compositions obtained via the specific extraction process described in Gow differ from the compositions obtained and retied by the claims of the instant invention. Applicants argue that there is additional  purification steps to remove any and all unwanted compounds. 
	In response, this is not found persuasive because the compounds recited in the instant claims for the medium polarity and nonpolar are those compounds (e.g., the medium polarity compounds  of polyphenols, curcumin and demethoxycurcumin or bisdemethoxycurcumin) are taught in Gow. The instant claims are not drawn to methods of extraction but to methods of increasing T-cell infiltration in tumors by administration of the composition. Gow discloses if desired, purifying the essential oil while simultaneously purifying the curcuminoids and altering the ratios of the individual curcuminoid compounds within the curcuminoid chemical group and that the resulting extracted curcuma species purified essential oil fraction can be retrieved and used independently or can be combined to form one or more extracted curcuma species extractions. Therefore, combination of different extracts are contemplated for use.
	Applicants argue methods of increasing T-cell infiltration in a tumor of a subject and method of treating oral squamous cell carcinoma however, claim 91 does not recite treating oral squamous cell carcinoma. Example 9 and paragraph 0260-0261 disclose orally administering for treatment of cancers. These fractions contain curcuma, desmethoxycurcumin, tumerin fractions, essential oil fractions and polysaccharide fractions (para 0260). The essential oil fractions of Gow contain the non polar extracts as Gow discloses  performing the extraction methods described below, it was found that greater than 60% yield by mass weight of the curcuma species essential oil having greater than 70% purity of the three tumerones (ar-tumerone, .alpha.-tumerone, and tumerone) (para 0152 and Tables 2 and 10). The active step of the instant method involves administering the fractions. The recitation of T-cell infiltration would necessarily happen after administration of an identical recited composition in an identical manner. As such, Gow reads on the claimed fractions.

CONCLUSION
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner Art Unit 1615